DETAILED ACTION
Response to Amendment
The amendment of July 9, 2021 is considered herein.
Claims 1, 6 and 16 have been amended.
Claims 2, 4, 5, 8 and 18 have been cancelled.
Claim 19 has been added.
Claims 1, 3, 6, 7, 9-17 and 19 are pending and have been considered on the merits herein.
Information Disclosure Statement
The information disclosure statements filed July 21, 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Japanese office actions respectively were submitted in Japanese without a valid translation or explanation of content.  It has been placed in the application file, but the office actions have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3, 5-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now requires the acryl-based copolymer material is “consisting of” only the 3 listed components.  There is no support for this embodiment in the specification.  Paragraph 44 details the copolymer may include the listed units, but does not indicate exclusion of units was contemplated.  The examples are cited by the applicant as support for the exclusive language but the examiner disagrees this supports the closed language in the claim language as written.  If support for this closed copolymer is to be derived from the examples, the examples are directed to the use of only AA, AN and AMPS to comprise the acryl-based copolymer, but the claim itself comprises a broader copolymers than that listed therein, such as the use of methacrylate salt, sulfonate salts, a genus of cyano group-containing units which is not limited by the claim and mixtures or combinations of all the disclosed species.  This does not provide support for the broad range of (meth)acrylate or (meth)acrylic acid, cyano unit and sulfonate unit groups to be restricted as is currently claimed.
Claims 3, 5-7 and 9-17 are rejected as depending on the rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US PG PUB 2014/0186680), in view of HA et al (US PG PUB 2013/0017429) and LEE et al (US PG PUB 2011/0027642).
Regarding claims 1, 3, 12 and 17, KIM et al teaches a separator comprising a porous substrate and a coating layer (heat resistance layer) as taught in the abstract.  KIM et al teaches the use of an alkali metal (paragraph 21), a filler (MgO, CaO among others, paragraph 20) and a acryl-based copolymer (abstract) comprising (meth)acrylic acid (paragraph 13) or methacrylate derivative (paragraph 15), a cyano group containing unit (abstract and paragraph 12) and a sulfonate group-containing unit (paragraph 12).  The first component of the acryl copolymer is shown as chemical formula 3 in paragraph 13 as the (meth)acrylic acid or as a one carbon methacrylate in paragraph 15.  The cyano group-containing unit is cyanoethyl(meth)acrylate, which fulfills chemical formula 4 when R4 is hydrogen, L1 is –OC(=O)- and L2 is unsubstituted C2.  The sulfonate group-containing unit is that of 2-(meth)acrylamido-2-methyl-1-propanesulfonic acid of paragraph 12 which fulfills chemical formula 7 wherein R7 is an alkyl group, L8 is an unsubstituted C3 alkylene and L7 is –C(=O)NH-.  

While KIM et al details the use of multiple types of monomers for the copolymer, KIM et al fails to teach the use of just the 3 monomers therein, the proportion of the sulfonate group to be .1-10 mol%,  and the use of a glass transition temperature of 232 to 280 degrees Celsius.

nd monomer, paragraph 24), cyano (3rd monomer, paragraph 26, acetonitrile) and sulfonate (1st monomer of HA et al, paragraph 23, 2-(meth)acrylamido-2-methyl-1-propane sulfonic acid) set.  These monomers together render a copolymer, which provides beneficial adhesion to the substrate with increased resistance against thermal and mechanical impact, as discussed in paragraph 17.   

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a selection of only 3 copolymers, as in HA et al, of the collection of multiple monomers of KIM et al, as the smaller group still enables a copolymer with beneficial adhesion to the substrate and increased resistance to thermal and mechanical impact.  Regarding the final limitation of the claim, paragraphs 12 and 45 of KIM et al teach the sulfonate group-containing unit to be part of the 2nd monomer unit (which also includes the cyano group-containing component) to be present in 30-60 wt.%.  Paragraph 46 further teaches the manipulation of this component for increased adhesive strength.  It would have been obvious to one of ordinary skill to utilize the sulfonate component in an amount less than 30 wt.% alone, so when combined with the other monomer units of this functionality, one could obtain the desired adhesive strength of the heat-resistant polymer.  Moreover, HA et al teaches the 2-acrylamido-2- methylpropane sulfonic acid material to be present in a mole percentage of 10-80 mol%, sufficiently overlapping in range with the claimed proportion of the instant claim.  Furthermore, it is the position of the examiner that the amount present of this unit alone in the polymer lacks criticality, as the functionality of this component can be recognized from multiple materials.  The court has help that absent criticality or unexpected results, the configuration of the components in a device is a matter of 

While KIM et al acknowledges the use of a polymer with a transition temperature up to 200 degrees is known in the art and may be optionally employed therein with the glass transition temperature of the binder being important for maintaining flexibility and elasticity in paragraph 59, KIM et al fails to acknowledge the use of a glass transition temperature of 232 to 280 degrees Celsius.

LEE et al teaches a thermally stable polymer separator, just as in modified KIM et al, for use in a high power/high capacity battery in the abstract and paragraph 12.  LEE et al further details the use of polymer materials such as that of polyolefins and polymethyl methacrylate in paragraph 21.  Moreover, paragraph 19 details the benefit of raising the glass transition temperature to be that of 170 to 500 degrees Celsius, encompassing the claimed range, so as to provide thermal stability to endure rapid temperature rise during use while also being mindful to temperature fabrication needs.

At the time of filing, it would have been obvious to manipulate the components of the polymer combination of modified KIM et al to utilize a polymer composition with a glass transition temperature within the claimed range, as taught by LEE et al, so as to enable the thermal stability needs of a battery system in a high capacity/high power battery, while minimizing fabrication costs.   It is the examiner’s position that the recited transition temperatures within the claimed range is an obvious product of routine experimentation with a known result effective variable.  Moreover, since modified KIM et al acknowledges the use of the same 

Regarding claim 6, paragraph 42 details the acrylic acid monomer to be part of the third monomer unit of KIM et al.  Paragraph 47 details the use of this component for obtaining the curing reaction.  It would have been obvious to one of ordinary skill in the art to utilize the (meth)acrylic acid component in an amount effective for obtaining the desired curing reaction.  Moreover, it is position of the examiner due to the large, indiscriminate range listed therein, the range lacks criticality.   Furthermore, it is the position of the examiner, due to the large, indiscriminate range, that the amount present of this unit alone in the polymer lacks criticality, as the amount present would also depend on the other components of the curing reaction.  The court has help that absent criticality or unexpected results, the configuration of components in a device is a matter of choice, which a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
Regarding the 2nd and 3rd limitations, paragraph 12 details the sulfonate and cyano group-containing units to be part of the 2nd monomer unit of KIM et al.  Paragraph 46 teaches the second monomer unit to be present in 30-60 wt.%.  Paragraph 46 further teaches the 

Regarding claim 7, table 1 of KIM et al shows numerous examples of the molecular weight of the polymer to be within the claimed range, rendering obvious the instant claim.

Regarding claims 9 and 11, paragraph 99 of KIM et al details the inorganic particles or filler to be 95 wt. % of the heat resistance layer and the polymer to be 5 wt.%.

Regarding claim 10, KIM et al teaches the inorganic component to comprise a mixture of alkali metal components (paragraphs 19, 21 and 65) and a dielectric constant material (paragraphs 19, 20, 62 and 64).  The alkali metals serve to provide increased conductivity, while the dielectric constant materials allow for greater ionic conductivity.  The total of the inorganic particles is preferably 70-98 wt.%, as taught in paragraphs 22 and 67.  It is the position of the examiner the 
Regarding claim 13, paragraphs 23 and 76 of KIM et al teach the thickness to encompass the claimed range.

Regarding claim 14, paragraph 75 of KIM et al details the goal of the separator of the claimed materials to maintain functionality while suppressing shrinkage.  While KIM et al does not expressly disclose the shrinkage ratio under the claimed conditions, it is the position of the examiner that this is an obvious property resulting from the use of the same or similar materials as those claimed absent any clear and convincing evidence and/or arguments to the contrary.  Moreover, it is the position of the examiner the manipulation of the components of KIM et al, with the identified parameters of shrinkage suppression, would be within the ability of one of ordinary skill in the art without undue experimentation.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.



Regarding claim 16, paragraph 42 details the acrylic acid monomer to be part of the third monomer unit of KIM et al.  Paragraph 47 details the use of this component for obtaining the curing reaction.  It would have been obvious to one of ordinary skill in the art to utilize the (meth)acrylic acid component in an amount effective for obtaining the desired curing reaction.  Moreover, it is position of the examiner due to the large, indiscriminate range listed therein, the range lacks criticality.   Furthermore, it is the position of the examiner, due to the large, indiscriminate range, that the amount present of this unit alone in the polymer lacks criticality, as the amount present would also depend on the other components of the curing reaction.  The court has help that absent criticality or unexpected results, the configuration of components in a device is a matter of choice that a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
Regarding the 2nd and 3rd limitations, paragraph 12 details the sulfonate and cyano group-containing units to be part of the 2nd monomer unit of KIM et al.  Paragraph 46 teaches the second monomer unit to be present in 30-60 wt.%.  Paragraph 46 further teaches the manipulation of these component amounts for increased adhesive strength.  It would have been obvious to one of ordinary skill to utilize the sulfonate and cyano components in an amount less than 60 wt.% alone, so when utilized together or with other monomer units of this functionality, one could obtain the desired adhesive strength of the heat-resistant polymer.  Furthermore, it is the position of the examiner that the amount present of these units alone in the polymer lacks criticality, as the functionality of this component can be recognized from multiple materials.  Moreover, HA et al teaches the cyano group to be present as 5-50 mol% and the sulfonate 

Regarding claim 19, paragraph 42 details the acrylic acid monomer to be part of the third monomer unit of KIM et al.  Paragraph 47 details the use of this component for obtaining the curing reaction.  It would have been obvious to one of ordinary skill in the art to utilize the (meth)acrylic acid component in an amount effective for obtaining the desired curing reaction.  Moreover, it is position of the examiner due to the large, indiscriminate range listed therein, the range lacks criticality.   Furthermore, it is the position of the examiner, due to the large, indiscriminate range, that the amount present of this unit alone in the polymer lacks criticality, as the amount present would also depend on the other components of the curing reaction.  The court has help that absent criticality or unexpected results, the configuration of components in a device is a matter of choice that a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.
nd and 3rd limitations, paragraph 12 details the sulfonate and cyano group-containing units to be part of the 2nd monomer unit of KIM et al.  Paragraph 46 teaches the second monomer unit to be present in 30-60 wt.%.  Paragraph 46 further teaches the manipulation of these component amounts for increased adhesive strength.  It would have been obvious to one of ordinary skill to utilize the sulfonate and cyano components in an amount less than 60 wt.% alone, so when utilized together or with other monomer units of this functionality, one could obtain the desired adhesive strength of the heat-resistant polymer.  Furthermore, it is the position of the examiner that the amount present of these units alone in the polymer lacks criticality, as the functionality of this component can be recognized from multiple materials.  Moreover, HA et al teaches the cyano group to be present as 5-50 mol% and the sulfonate amount to be 10-80 mol% in paragraphs 26 and 25 respectively, overlapping with the claimed ranges with sufficient specificity.  The court has help that absent criticality or unexpected results, the configuration of a device is a matter of choice that a person having ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP § 2144.04.  The use of the three components would ensure the use of 100% of the mole percent to be of these monomers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16 of copending Application No. 16/603,649 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims the application 16/603,649 contains all the limitations of the instant application and therefore anticipate and render obvious the claims of the instant application.

Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive.
The applicant argues, on pages 10-11, the “issue is whether one of ordinary skill in the art would understand the inventors to have contemplated” the listed compounds and “the outstanding Office action has failed to present a reasonable basis for alleging that they did not also contemplate other copolymers consisting of related species”.
The expectation for support for claim language is not whether one of ordinary skill would know the applicant meant but rather a clear recitation of what the applicant intends to claim.  In this case, the applicant’s support for the premise of a limited copolymer is that of the example disclosing a copolymer of AA, AN and AMPS, while the rest of the disclosure contemplates the use of any number of components.  The claim as written, reflects the use of any cyano group-containing unit, not just that of acrylonitrile or the compound of formula 4.  The applicant states it is the Office’s duty to present basis for alleging the applicant did not also contemplate other copolymers of related species.  The examiner disagrees.  It is unclear why the examiner need to understand the possible contemplations of the applicant, when it is not what is disclosed in the specification.  Even if one were to consider related species, this would still be outside the scope of any cyano group-containing unit.
On page 11, the applicant argues the subject matter of paragraph 67 provides written support for the exclusion of these materials, based on MPEP section 2173.05(i).
While the examiner disagrees it provides support, the examiner agrees the exclusion of these materials from the copolymer is appropriate based on MPEP section cited.
On pages 13 to 15, the applicant argues using only three monomers as in HA et al in lieu of the five monomers in KIM et al because it would render the separator unsatisfactory for its intended purpose of curing the separator layer with an isocyanate-based crosslinking agent within the copolymer with a monomer removed in the combination.
The examiner disagrees with this for multiple reasons.  Firstly, the examiner disagrees the purpose of KIM et al is to ensure curing occurs with the named monomer, but rather to fabricate a cured separator comprised of acryl based copolymer composition which is physically and thermally stable.  Secondly, HA et al provides the same desired curing but teaches the curing can occur with an amine, as in KIM et al, but also that of a sulfonic amine material such as 2-(meth)acrylamido-2-methyl-1-propane sulfonic acid, as detailed in paragraph 23, to provide the amine material and desired group for curing, as discussed in paragraph 27 of HA et al as well.  This material reads on both the amine and the sulfonate material of the instant claim, providing the desired curing.  Therefore, the selection of the desired copolymers would still ensure the same curing is available under KIM et al, with the copolymers of HA et al.
On pages 14 and 15, the applicant argues the combination fails to address the use of the sulfonate material as being present in an amount of .1-10 mol%.
HA et al expressly teaches the use of an amine material in a mole percent of 10%, overlapping with the claimed range.  KIM et al teaches the amount of amine present should be .5-20 parts by weight, as detailed by the applicant in the response on page 13.  Based on these ranges and the two disclosures, manipulation of the amount of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        10/21/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721